Yesawich, Jr., J.
Appeal from an order of the Supreme Court (Harlem, J.), entered January 22, 1990 in Broome County, which, inter alia, granted defendant’s motion to strike scandalous and prejudicial material from the complaint.
Although an order striking scandalous or prejudicial matter from a pleading is not appealable as of right (see, CPLR 5701 [b] [3]) and permission to appeal has not heretofore been obtained (see, CPLR 5701 [c]), plaintiff’s belated motion for permission to do so is hereby granted in the exercise of our discretion. Regarding the merits of the appeal, we affirm and agree with the reasoning of Supreme Court in its decision. The withdrawal on oral argument of plaintiff’s cross motion to impose costs and sanctions pursuant to 22 NYCRR 130-1.1 makes it unnecessary to address this issue.
Motion for permission to appeal granted, without costs.
Cross motion to dismiss appeal dismissed, as academic, without costs.
*863Order affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., and Levine, JJ., concur.